Citation Nr: 1135115	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include histrionic personality disorder, dysthymic disorder, and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from May 1981 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in October 2008, August 2009, and February 2011 during which the case was remanded for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
   
The issue in this case was initially limited to entitlement to service connection for histrionic personality disorder (claimed as a mental health disability).  However, the medical evidence of record indicates that the Veteran has also been diagnosed with dysthymic and depressive disorders.  Thus, the Board is expanding his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].


FINDING OF FACT

The competent evidence shows that the Veteran's psychiatric disorders existed prior to service and did not increase in severity during service. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not established.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that his current personality disorder, dysthymic disorder, and/or depressive disorder are related to his service with the United States Army from May 1981 to June 1981.  Specifically, he contends that while he suffered from psychiatric problems prior to service his currently diagnosed psychiatric disorders were aggravated by his military service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Congenital or developmental "defects" such as personality disorder automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  In addition, a personality disorder, mental deficiency, or mental retardation that is secondary to a service-connected mental disorder by way of 38 C.F.R. 3.310(a) may also be service-connected.  See 38 C.F.R. § 4.127.


Factual Background

Upon pre-induction examination in March 1981, the Veteran had a normal psychiatric evaluation.  Also, in a March 1981 Report of Medical History the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

In June 1981, less than a month after the Veteran's enlistment into military service, the Veteran complained of depression.  He was diagnosed with histrionic personality disorder, psychiatrically cleared and recommended for administrative separation.  

The Veteran submitted a claim for service connection for a mental health disability in February 2006.  In connection with this claim, he submitted a June 2006 private psychiatric examination.  During this examination the Veteran reported a history of depression since childhood, without treatment, and a family history of mental problems.  Specifically, the Veteran reported that he had a brother who was paranoid, three sisters who were depressed and on medication, a mother who had been depressed for years, and a father who was an alcoholic.  He also reported a history of using marijuana and cigarettes at age 12, smoking with his mothers.  The examiner reported Axis I diagnoses of polysubstance abuse, in brief remission, and dysthymic disorder, childhood onset.  The Axis II diagnosis was antisocial personality disorder.  

The Veteran was afforded a VA psychiatric examination in November 2008.  At that time the Veteran reiterated a history of psychiatric problems since childhood.  The examiner noted that the Veteran was briefly treated for dysthymic disorder in service, but indicated that the condition pre-existed his service.  The diagnoses after examination included dysthymic disorder and personality disorder.

The Veteran was afforded a second VA examination in November 2009.  At that time the Veteran reiterated a history of psychiatric problems since childhood.   Upon mental examination, the examiner gave the Veteran an Axis I diagnosis of  depression not otherwise specified (NOS) and an Axis II diagnosis of Mixed Personality Disorder.  The examiner opined that the Veteran's psychiatric disorder was not related to military service.  Significantly, the examiner wrote that the Veteran served a brief period as a trainee in military service and reported adequate adjustment in the two years following his discharge from military service.  He reported some adjustment issues prior to military service, as well as during military service.  However, it did not appear that the Veteran was diagnosed with depression during military service.  The Veteran reported a long subsequent history of adjustment issues most likely associated with chemical dependency issues.  The Veteran was, reportedly, involved in chemical dependency counseling with good progress.  He reported depressed mood at times, but did not endorse ongoing depressed mood or anhedonia.   He appeared to have mild symptoms of clinical depression.  Current impairment in adaptive functioning did not appear to be related to any experiences in military service.  The Veteran reported that being discharged from military service had an impact on his self-esteem, but he did not report any medical (psychiatric) condition with an onset during military service and did not describe any other circumstances during military service which might have had an impact on his current adjustment and adaptive behavior.  

The Veteran was afforded a third VA examination in March 2011.  At that time the Veteran reiterated a history of psychiatric problems since childhood.  Following mental examination, the examiner gave the Veteran an Axis I diagnosis of dysthymic disorder, early onset, and an Axis II diagnosis of Mixed Personality Disorder by history.  The examiner wrote that based on her interview with the Veteran, review of the claims folder and the November 2008 and November 2009 VA examinations, the Veteran dysthymic disorder began during his childhood.  By the Veteran's own account, his dysthymia began in his childhood and he did not acquire the dysthymic disorder in the military.  Furthermore, the post-service evidence was consistent with such diagnosis.  Compounding the Veteran's depression has been a lifelong history of substance abuse that dates back to when the Veteran began using marijuana and ETOH when he was twelve years old.  The Veteran's history of polysubstance abuse began when he was twelve years old and flared up at various times during his adulthood.  Based on the above, the examiner opined that the evidence of record clearly and unmistakable showed that the Veteran had an acquired psychiatric disorder that existed prior to military service.  The examiner also opined that the evidence of record clearly and unmistakably showed that the preexisting condition was not aggravated by service and that any increase in disability was due to the natural progression of the dysthymic disorder, early onset.  

Analysis

With regard to the Veteran's personality disorder, while there is evidence of a diagnosis of histrionic personality disorder in service, personality disorders are developmental defects which are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Also, while evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected pursuant to 38 C.F.R. §§ 3.303(c), 4.9, 4.127, there is no indication that the Veteran's acquired psychiatric disorder(s) have been superimposed upon or have aggravated the Veteran's personality disorder.     

With regard to the dysthymic and depressive disorders, although the Veteran reports that he first began experiencing psychiatric problems during childhood, prior to his active military service, the Veteran's March 1981 enlistment examination shows a normal psychiatric system.  Thus, the Veteran is presumed sound upon entry into service.

To rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

There is clear and unmistakable evidence in this case that the Veteran's acquired psychiatric problems began prior to military service.  Significantly, although the Veteran's enlistment examination shows a normal psychiatric system, he began complaining of psychiatric problems less than once month after enlisting in military service and has consistently reported a childhood onset of psychiatric problems throughout the pendency of his claim.  Furthermore, the June 2006 private psychiatric evaluation as well as the November 2008, November 2009 and March 2011 VA psychiatric examination reports show a childhood onset of either dysthymic disorder or depression.  The March 2011 VA examiner also opined that there was clear and unmistakable evidence that the condition was not aggravated by service.  The presumption of soundness is rebutted.  

In cases such as this, where there is a preexisting disorder, the appellant cannot bring a claim for service connection for that disorder although he or she may bring a claim for service-connected aggravation of that disorder.  The burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

On the basis of all of the evidence of record pertaining to the manifestations of the Veteran's acquired psychiatric disorder prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  The March 2011 VA examiner opined that the preexisting psychiatric disorder was not aggravated by service and that any increase in disability was due to the natural progression of the dysthymic disorder, early onset.  A competent medical expert provided this opinion and the Board is not free to substitute its own judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  Significantly, the November 2009 VA examiner wrote that the Veteran served a brief period as a trainee in military service and reported adequate adjustment in the two years following his discharge from military service.  While the Veteran reported that being discharged from military service had an impact on his self-esteem, he did not report any medical (psychiatric) condition with an onset during military service and did not describe any other circumstances during military service which might have had an impact on his current adjustment and adaptive behavior.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that his acquired psychiatric disorder, which existed prior to service, was aggravated (or permanently worsened) during service.  

The Board acknowledges that the service treatment records reflect a complaint of depression during service; however, the Veteran was not diagnosed with a psychiatric condition at that time.  He was cleared psychiatrically and returned to duty.  The fact that the Veteran exhibited symptoms in service, in and of itself, is not sufficient to show that the underlying condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).   In this case, the evidence does not suggest an increase in the Veteran's psychiatric problems during military service.  

The Board acknowledges that the Veteran has alleged that his acquired psychiatric disorder was aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his acquired psychiatric disorder during military service are vague, in that he has reported an increase in his acquired psychiatric disorder during military service but has not cited to any specific incidents or otherwise provided an explanation as to specifically how his acquired psychiatric disorder permanently worsened during and after service.  His statements are also inconsistent with the evidence as a whole as the Veteran denied difficulty adjusting two years after military service.  Accordingly, the lay statements concerning the aggravation of the Veteran's acquired psychiatric disorder during military service do not constitute competent or credible medical evidence and as such they are not probative.  In contrast, the March 2011 VA examiner's opinion that the Veteran's pre-existing acquired psychiatric disorder was not aggravated by his military service is competent and highly probative; significantly, the examiner opined that any increase in disability was due to the natural progression of the dysthymic disorder, early onset.  

There is no basis for service connection for a psychiatric disorder on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was sent in March 2006 and September 2008 letters and the claim was readjudicated in an August 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate examination, obtained a medical opinion as to whether the Veteran's acquired psychiatric disorder pre-existed military service and, if so, was aggravated by his military service, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has repeatedly argued that the information reported in the VA examination reports was inaccurate and/or that the examiners were biased.  However, the Board notes that the Veteran has been afforded three different VA examinations by three different examiners during which the examiners reviewed the record, elicited a medical history from the Veteran and conducted an appropriate examination. and all of the examiners have reported practically the same information.  Furthermore, the information reported by the VA examiners is similar to the information reported in the June 2006 private examination report.  Therefore, the Board finds that the examination reports are adequate and not biased.    

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


